Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-148995) of Honeywell International Inc. of our report dated June 25, 2008 relating to the financial statements of the Honeywell Savings and Ownership Plan, which appears in this Form 11-K. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Florham Park, New Jersey June 26, 2008
